                                           Case 4:20-cv-05504-JST Document 72 Filed 05/12/21 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     APPLE INC.,                                        Case No. 20-cv-05504-JST
                                                         Plaintiff,
                                   8
                                                                                            ORDER GRANTING MOTION TO
                                                  v.                                        TRANSFER
                                   9

                                  10     KOSS CORPORATION,                                  Re: ECF No. 24
                                                         Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13            On September 29, 2020, Defendant Koss Corporation filed a motion to transfer, dismiss or

                                  14   stay the instant action brought by Plaintiff Apple, Inc. ECF No. 24.

                                  15            The Court granted the motion to stay at a hearing held on November 4, 2020. ECF No. 39.

                                  16   The Court explained that the first-to-file rule applied because more than two weeks before this

                                  17   action commenced, Koss filed a complaint for patent infringement against Apple in the Western

                                  18   District of Texas involving claims regarding the same five patents, and Apple had briefed its

                                  19   breach of contract claim in its motion to strike the Texas complaint. ECF No. 42 at 35. In

                                  20   considering Koss’s motion to transfer, the Court held that “the Western District of Texas [was] in

                                  21   a better position to consider [Section] 1404(a)’s convenience factors in light of the four related

                                  22   cases involving the same patents that are currently pending before the same judge,” and ordered

                                  23   the parties to file a notice with the Court within five days of receiving an order from the Western

                                  24   District of Texas regarding Apple’s motion to strike “as well as any future motion to transfer.” Id.

                                  25   at 36.

                                  26            On April 5, 2021, Koss notified the Court that the Western District of Texas had denied

                                  27   Apple’s motion to strike the Texas complaint, ECF No. 68, and on April 29, 2021, Koss notified

                                  28   the Court that the Western District of Texas had “denied Apple’s Motion to Transfer,” ECF No.
                                           Case 4:20-cv-05504-JST Document 72 Filed 05/12/21 Page 2 of 2




                                   1   70 at 2. Apple responded that it intends to seek reconsideration of that order and continues to

                                   2   oppose transfer of this case to the Western District of Texas. ECF No. 71.

                                   3          The court in the Western District of Texas carefully considered the public and private

                                   4   interest factors to determine whether the case involving the same parties and patents pending

                                   5   before that court should be transferred here, and explained its reasoning at length in its 29-page

                                   6   order denying Apple’s motion to transfer. See Koss Corp. v. Apple Inc., No. 6:20-cv-00665, ECF

                                   7   No. 76 (W.D. Tex. Apr. 22, 2021). For the reasons stated in the Court’s order staying this case, as

                                   8   well as the thoughtful § 1404 analysis of the Western District of Texas, the Court now grants

                                   9   Koss’s motion to transfer.

                                  10          The Clerk shall transfer this case to the United States District Court for the Western

                                  11   District of Texas.

                                  12          IT IS SO ORDERED.
Northern District of California
 United States District Court




                                  13   Dated: May 12, 2021
                                                                                        ______________________________________
                                  14
                                                                                                      JON S. TIGAR
                                  15                                                            United States District Judge

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                         2
